DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph 6, Line 3:  The word “even” should be replaced with –event--.
Paragraph 17, Line 6:  The word “even” should be replaced with –event--.
Paragraph 24, Line 14:  The verb “get” should be replaced with –getting--.
Paragraph 35, Line 13:  The word “auto-repressive” should be replaced with the word –auto-regressive--.
Paragraph 45, Line 2:  The word –mental—has been misspelled as “metal”.
Paragraph 116, Line 3:  The word “even” should be replaced with –event--.
Paragraph 128, Line 3:  The word “even” should be replaced with –event--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1, 2, 4, 5, 11, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koyama et al [U.S. 9,808,205].
For claim 1, the event prediction system taught by Koyama includes the following claimed subject matter, as noted, 1) the claimed acquisition unit is met by the detection unit (No. 22) that acquires body movement data about a subject’s body movement from a measuring unit (body motion information detection unit No. 222) configured to output body movement data, and 2) the claimed symptom detection unit is met by the control unit (No. 27A) having a premonitory symptom determination unit (No. 281) configured to make, based on a subset acquired during a past reference period (Col. 5, Lns. 38-39: normal pattern storage unit that stores a normal pattern), a decision about whether or not there are any symptoms of an onset of a particular event related to the object (Col. 21, Lns. 12-21: premonitory symptom determination unit 281 determines whether a symptom of a seizure has occurred on the basis of information detected by the detection unit 22).
For claim 2, the Koyama reference includes an acceleration sensor (Col. 13, Lns. 11-12) that detects acceleration in association with the body motion of the user; the reference also uses an activity amount calculation unit (No. A267) that calculates the latest activity amount (ASB1) and integrates to arrive at a total value of activity amounts (ASB2).
For claim 4, the acceleration sensor of the body motion information detection unit (No. 222) of Koyama outputs an acceleration signal indicating the detection acceleration to the control unit (No. 27A; Col. 13, Lns. 11-15).
For claim 5, the Koyama reference also includes a notification unit (No. 23) that notifies a user of information including a display unit, (No. 231), sound output unit (No. 232), and a vibration unit (No. 233).
For claim 11, the sensor signal processing system taught by Koyama includes the following claimed subject matter, as noted, 1) the claimed acquisition unit is met by the detection unit (No. 22) that acquires body movement data about a subject’s body movement from a measuring unit (body motion information detection unit No. 222) configured to output body movement data, and 2) the claimed acceleration calculation unit is met by the acceleration sensor (Col. 13, Ln. 11) configured to calculate, based on the body movement data, acceleration of the subject’s body movement (Col. 13, Lns. 11-15).
For claim 12, the event prediction method taught by Koyama includes the following claimed steps, as noted, 1) the claimed acquiring body movement data is achieved using the detection unit (No. 22) that acquires body movement data about a subject’s body movement from a measuring unit (body motion information detection unit No. 222) configured to output body movement data, and 2) the claimed making a decision about whether there is a symptom is achieved using the control unit (No. 27A) having a premonitory symptom determination unit (No. 281) configured to make, based on a subset acquired during a past reference period (Col. 5, Lns. 38-39: normal pattern storage unit that stores a normal pattern), a decision about whether or not there are any symptoms of an onset of a particular event related to the object (Col. 21, Lns. 12-21: premonitory symptom determination unit 281 determines whether a symptom of a seizure has occurred on the basis of information detected by the detection unit 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al in view of Maeno et al [US 2015/0134263].
For claim 3, the Koyama reference teaches the claimed subject matter as seen above; however, the reference does not mention performing differentiation on the body movement data to calculate the acceleration.
Using differentiation to compute acceleration is not new in the prior art.  The Examiner remembers from high school physics how to calculate acceleration by differentiating the velocity as a function of time.  And the information processing apparatus taught by Maeno also uses differentiation of respiration displacement to compare this to the output of an acceleration sensor (Paragraph 86) in order to estimate the state of a person.  Furthermore, the Maeno reference is not limited to respiration motion, as other types of periodic motion (Paragraph 110) may be used.
The Maeno reference presents an obvious and well-known method to compute acceleration data to detect the state of a person, something the Koyama reference would benefit from as this is also the substance of the Koyama apparatus with its use of acceleration data to detect its state.  It would have been obvious to one of ordinary skill 
For claim 13, the Maeno reference also uses a recording medium on which a computer program is recorded (Paragraph 113; Claim 12).

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al in view of Xu et al [US 2020/0064456].
For claim 6, the Koyama detects body movement, however, there sensing is not described as a noncontact sensor without making physical contact with the subject.
Both contact and noncontact means are available in the prior art to determine the motion or movement of a subject.  The wireless proximity monitoring device taught by Xu uses a wireless transmitter and receiver to detect motion of an object in proximity to the apparatus (Abstract).  The Xu reference can detect a myriad of different properties, such as human breathing detection, motion detection, motion degree estimation, and motion verification (Paragraph 229).  Furthermore, other quantities the Xu reference can compute are chronic disease statistics/analytics, medical statistics/analytics, or early indication/symptom of a disease/condition (Paragraph 251).
The Xu reference presents a wireless detection system that does not rely on any invasive or contact sensor that may be forgotten or taken off by a subject.  The Xu apparatus can operate in a room without any human interaction in order to function, thereby making it more useful and automatic to detect a person’s condition.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
For claim 7, the wireless signal used in Xu may be radio frequency signals or radio frequency transmission (Paragraph 84).
For claim 8, the Xu reference may be associated with information associated with a frequency band, frequency signature, frequency phase, frequency amplitude, frequency trend, frequency characteristics, and frequency domain elements (Paragraph 196).  The Xu reference can detect velocity (Paragraph 257) among other characteristics.
For claim 9, the Xu reference also relates to proximity and presence monitoring (Paragraph 54).
For claim 10, the Xu reference can also detect a myriad of different “events”, such as human breathing (Paragraph 229) and heart beat and cardiopulmonary statistics (Paragraph 251).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kagaya et al [US 2016/0077123] determines a kinetic state of an object.
Hausdorff et al [U.S. 10,548,512] collect movement data for a possible fall.
Mai et al [US 2020/0408875] powers a wireless monitoring system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
2/23/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687